Appeal of R. D. FLEMING CO.R. D. Fleming Co. v. CommissionerDocket No. 736.United States Board of Tax Appeals1 B.T.A. 997; 1925 BTA LEXIS 2717; April 13, 1925, decided Submitted March 31, 1925.  *2717 Newell W. Ellison, Esq., for the taxpayer.  Robert A. Littleton, Esq., for the Commissioner.  *997  Before GRAUPNER, LANSDON, and GREEN.  A hearing was had on this appeal March 31, 1925.  From the peladings and from the statement made by counsel for the Commissioner at the hearing the Board makes the following FINDINGS OF FACT.  The taxpayer is a Pennsylvania corporation with principal office at 104 State Street, Erie, Pa.  The deficiency letter from which this appeal is taken was mailed to the taxpayer September 22, 1924, and states a deficiency of $1,152.16 in income and profits taxes for the fiscal years ended January 31, 1919, 1920, and 1921.  *998  DECISION.  The Commissioner confessed error and the deficiency determined by him is disallowed.